DETAILED ACTION
Applicants’ arguments, filed 1 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, 10, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2010/0209478 A1) in view of Liao et al. (Journal of Materials Chemistry B, Vol. 5, 2017, pages 7008-7013).
Sawhney et al. (hereafter referred to as Sawhney) is drawn to drug delivery to the eye through hydrogel plugs, as of Sawhney, title, abstract, and figure on front page. In one embodiment, the hydrogel comprises multi-arm PEG that is crosslinked to form a hydrogel, as of Sawhney, e.g. paragraph 0198. The composition of Sawhney is used to deliver a therapeutic agent, as of Sawhney, title and abstract, which describes drug delivery.
Sawhney does not teach a mesoporous silica particle.
Liao et al. (hereafter referred to as Liao) is drawn to mesoporous silica particles for pharmacotherapy for glaucoma, as of Liao, page 7008, title, abstract, and page 7009, Scheme 1, reproduced below.

    PNG
    media_image1.png
    571
    701
    media_image1.png
    Greyscale

As such, Liao appears to teach encapsulation of an active agent in a mesoporous silica and delivery to the eye, as of the above-reproduced figure. This appears to be used for slow release of drugs, as of Liao, page 7009, Figure 1C, reproduced below.

    PNG
    media_image2.png
    422
    709
    media_image2.png
    Greyscale

Liao does not teach a PEG containing hydrogel.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the mesoporous silica of Liao with the hydrogel of Sawhney. Both Sawhney and Liao are drawn to systems for controlled release of active agent in the eye of a patient. Sawhney teaches a hydrogel, and suggests combining a particle with the hydrogel, as of at least paragraph 0060 of Sawhney. As the mesoporous silica particle of Liao is intended for delivering a drug to the eye, the skilled artisan would have been motivated to have combined the mesoporous silica particle of Liao with the hydrogel of Sawhney for predictable delivery of an active agent to the eye with a reasonable expectation of success.
As to claim 1, the claim requires a protein or peptide drug. Sawhney teaches a protein drug as of paragraph 0149, in which Sawhney teaches insulin as a model protein.
As to claim 2, both Sawhney and Liao are drawn to a composition for drug delivery to the eye, as of the front page of Sawhney and the title and abstract of Liao.


    PNG
    media_image3.png
    531
    799
    media_image3.png
    Greyscale

To the extent that Sawhney does teach a burst release that is higher than 10%, Sawhney also teaches that drugs associated with a particle such as a microsphere do not contribute to the initial burst, as of Sawhney, claim 9. As such, the skilled artisan would have expected that, had all of the drug been placed in mesoporous silica, there would not have been an initial burst in the first 24 hours.
As to claim 10, Liao appears to teach significant release at 28 days wherein the mesoporous silica particles are present in the absence of PEG hydrogel, as of Liao, page 7009, right column, figure 1.
As to claim 13, Liao indicates that there is a negative charge of the mesoporous silica, as of Liao, page 7009, right column, first paragraph below figure 1.
As to claim 17, Liao teaches the active agent encapsulated in the mesoporous silica nanoparticle, as of page 7009, left column, Scheme 1. This is understood to be 
As to claim 18, both Sawhney and Liao are drawn to delivering the composition to the eye. As such, the skilled artisan would have been motivated to have delivered the composition made by the combination of Sawhney in view of Liao to the eye.
As to claim 19, Sawhney teaches intravitreal implantation in paragraph 0006.
As to claim 20, Sawhney teaches a needle in combination with the hydrogel precursors of Sawhney, as of paragraph 0056 of Sawhney.


Claims 1-2, 5-6, 10, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2010/0209478 A1) in view of Liao et al. (Journal of Materials Chemistry B, Vol. 5, 2017, pages 7008-7013), the combination further in view of Lu et al. (Journal of Pharmaceutical Sciences, Vol. 103, 2014, pages 216-226).
Sawhney is drawn to a hydrogel for delivery of an active agent to the eye. Liao is drawn to mesoporous silica for delivery of an active agent to the eye. See the rejection above over Sawhney in view of Liao.
For the purposes of this rejection, it is assumed, purely en arguendo, that neither Sawhney nor Liao teach a motivation to combine a silica particle with a PEG hydrogel.
Lu et al. (hereafter referred to as Lu) is drawn to a hydrogel comprising a multi-arm PEG and silica for sustained ocular delivery, as of Lu, page 216, title and abstract. 

    PNG
    media_image4.png
    717
    1211
    media_image4.png
    Greyscale

As such, Lu appears to teach amorphous silica particles in a pegylated hydrogel matrix.
Lu does not appear to specify that the silica is mesoporous.
It would have been prima facie obvious for one of ordinary skill in the art to have combined a silica particle, as of Liao, with a PEG hydrogel, as of Sawhney. Both a PEG hydrogel and a silica particle are known to be useful for delivery of a drug to the eye, as taught by Sawhney and Liao. As these both have been combined together in an ocular drug delivery form, as of Lu, the skilled artisan would have been motivated to have combined the silica particle of Liao with the PEG hydrogel of Sawhney for predictable delivery of a drug to the eye with a reasonable expectation of success.
.


Claims 3-4, 9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2010/0209478 A1) in view of Liao et al. (Journal of Materials Chemistry B, Vol. 5, 2017, pages 7008-7013), the combination further in view of Jarrett et al. (US 2016/0331738 A1).
Claims 3-4, 9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2010/0209478 A1) in view of Liao et al. (Journal of Materials Chemistry B, Vol. 5, 2017, pages 7008-7013), and Lu et al. (Journal of Pharmaceutical Sciences, Vol. 103, 2014, pages 216-226), the combination further in view of Jarrett et al. (US 2016/0331738 A1).
Sawhney is drawn to a multi-arm PEG hydrogel for ocular delivery. Liao is drawn to mesoporous silica for ocular delivery. Lu is drawn to a combination of silica and multi-arm PEG hydrogel for ocular delivery. See the rejections over Sawhney in view of Liao, and Sawhney in view of Liao and Lu.
Sawhney differs from the claimed invention because the hydrogel of Sawhney is made from e.g. electrophilic multi-arm PEG and a nucleophilic crosslinker that is not PEG, such as trilysine. This differs from claim 3, which requires that the hydrogel is formed from both electrophilic and nucleophilic PEG.

Jarrett does not teach mesoporous silica.
It would have been prima facie obvious for one of ordinary skill in the art to have made the hydrogel of Sawhney from both electrophilic-terminated multi-arm PEG and both nucleophilic-terminated multi-arm PEG, as of Jarrett. Sawhney indicates that combining electrophilic terminated multi-arm PEG with a crosslinker is a useful way of making a hydrogel for delivery of drugs to the eye. Jarrett teaches that combining electrophilic-terminated multi-arm PEG with nucleophilic-terminated multi-arm PEG is also a useful way of making a hydrogel for drug delivery to the eye. As such, the skilled artisan would have been motivated to have made a hydrogel from combining electrophilic-terminated multi-arm PEG with nucleophilic-terminated multi-arm PEG, as of Jarrett, for predictable drug delivery to the eye with a reasonable expectation of success.
As to claim 3, Jarrett teaches hydrogels made from a first PEG precursor having an electrophilic end group (succinimidyl azelate, SAZ) and a second PEG precursor having nucleophilic end group (amine), as of Jarrett, paragraph 0031.
As to claim 4, Jarrett’s teaching of SAZ in paragraph 0031 is understood to read on this requirement. To the extent that, purely en arguendo, this teaching differs from 
As to claim 9, Jarrett teaches release over a period of 2-36 months, as of Jarrett, page 30, claim 6 of Jarrett. This overlaps with the claimed amount of time of at least 6 months. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 16, Jarrett teaches bevacizumab, ranibizumab, and other peptide inhibitors of vascular endothelial growth factor, as of paragraph 0116 of Jarrett.
As to claim 19, Jarrett teaches intravitreal implantation, as of paragraph 0031, 0035, 0038, and elsewhere in the reference.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2010/0209478 A1) in view of Liao et al. (Journal of Materials Chemistry B, Vol. 5, 2017, pages 7008-7013) and Jarrett et al. (US 2016/0331738 A1), the combination further in view of Erickson et al. (US 20110054441 A1).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2010/0209478 A1) in view of Liao et al. (Journal of Materials Chemistry B, Vol. 5, 2017, pages 7008-7013), and Lu et al. (Journal of Pharmaceutical Sciences, Vol. 103, 2014, pages 216-226) and Jarrett et al. (US 2016/0331738 A1), the combination further in view of Erickson et al. (US 20110054441 A1).

For the purposes of this rejection, it is understood that, purely en arguendo, the prior art is deficient because the prior art fails to teach injection through the pars plana.
Erickson et al. (hereafter referred to as Erickson) is drawn to methods, devices, and compositions for intravitreal injection, as of Erickson, title and abstract. Erickson teaches inserting the needle for intravitreal injection at the pars plana, as of paragraph 0006 of Erickson.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the intravitreal injection, as of Jarrett, at the site of the pars plana. Sawhney and Jarrett are drawn to injection to the vitreous of the eye, but are silent as to how the injection is completed. Erickson teaches intravitreal injection at the pars plana of the eye. As such, the skilled artisan would have been motivated to have conducted an intravitreal injection at the pars plana, as of Erickson, in order to have predictably administered the composition of Sawhney and Jarrett as modified by Liao and Lu for predictable administration to the vitreous of the eye with a reasonable expectation of success.


Claims 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2010/0209478 A1) in view of Liao et al. (Journal of Materials Chemistry B, Vol. 5, 2017, pages 7008-7013), the combination further in view of Nan et al. (Acta Biomaterialia, Vol. 10 (2014), pages 3505–3512).
Claims 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2010/0209478 A1) in view of Liao et al. (Journal of Materials Chemistry B, Vol. 5, 2017, pages 7008-7013), and Lu et al. (Journal of Pharmaceutical Sciences, Vol. 103, 2014, pages 216-226), the combination further in view of Nan et al. (Acta Biomaterialia, Vol. 10 (2014), pages 3505–3512).
Sawhney is drawn to a multi-arm PEG hydrogel for ocular delivery. Liao is drawn to mesoporous silica for ocular delivery. Lu is drawn to a combination of silica and multi-arm PEG hydrogel for ocular delivery. See the rejections over Sawhney in view of Liao, and Sawhney in view of Liao and Lu.
Both Liao and Lu differ from the claimed invention because both references teach silica particles that have a smaller diameter and pore size than what is recited by the instant claims.
Nan et al. (hereafter referred to as Nan) is drawn to a composite of porous silica and poly(lactide-co-glycolide) (PLGA) for sustained ocular drug delivery, as of Nan, page 3505, title and abstract. The particles of Nan have the following size, as of Nan, page 3509, left column, Figure 4, reproduced below.

    PNG
    media_image5.png
    504
    578
    media_image5.png
    Greyscale

Pore sizes in the composition of Nan are sized between 15-20 nm, as of Nan, page 3506, right column, top paragraph.
Nan does not teach a PEG hydrogel.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the silica microparticles of Nan in place of the silica nanoparticles of Liao in order to be combined with a multi-arm PEG containing hydrogel such as that of Sawhney. Both Nan and Liao indicate that silica particles can deliver drugs to the eye, whether they are nano-sized or micro-sized. As such, the skilled artisan would have been motivated to have substituted the micro-sized particles of Nan in place of the nano-sized particles of Liao for predictable delivery of drugs to the eye with a reasonable expectation of success.
As to claim 11, Nan teaches a pore size of 15-20 nm, as of Nan, page 3506, right column, top paragraph. This overlaps with the recited pore size range of 6-15 nm. While the prior art does not disclose the exact claimed values, but does overlap: in such prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 12, Nan teaches a particle size range of between about 15-75 microns, as of Nan, page 3509, left column, Figure 4, reproduced above. Also see Nan, page 3505, abstract, for diameters in the 40-60 micron range. This appears to overlap with the claimed subject matter. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a porous silica particle are taught by the prior art, and it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of particle size by routine experimentation.
As to claim 7, Nan teaches release for three months, as of Nan, page 3510, figure 7, reproduced below.

    PNG
    media_image6.png
    505
    788
    media_image6.png
    Greyscale

While the 75 days in Nan does not appear to be quite 3 months, the skilled artisan would have expected that the composition of Nan would have released drug for the required initial three months.
As to claim 8, the release curve above referred to as “PLGA-pSiO2_21/40-DRN” appears to release in a linear (i.e. zero order) manner from about 14 days until the maximum amount of time for which data was collected. See figure 7 of Nan, which is reproduced above.


Claims 1-2, 7-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Mieler et al. (US 2017/0087248 A1) in view of Nan et al. (Acta Biomaterialia, Vol. 10 (2014), pages 3505–3512).


    PNG
    media_image7.png
    486
    584
    media_image7.png
    Greyscale

The hydrogels of Kang-Mieler include PEG, as of Kang-Mieler, paragraphs 0030, 0034, 0045, and 0050, and are thereby understood to be PEG hydrogels. This hydrogel is crosslinked, as of paragraph 0030.
Kang-Mieler does not teach mesoporous silica particles.


    PNG
    media_image5.png
    504
    578
    media_image5.png
    Greyscale

Pore sizes in the composition of Nan are sized between 15-20 nm, as of Nan, page 3506, right column, top paragraph.
Nan does not teach a PEG hydrogel.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the silica microsphere of Nan in place of the microcapsule in Kang-Mieler to have been included in the hydrogel of Kang-Mieler. Both the microcapsule of the Kang-Mieler and the silica microsphere of Nan are useful for delivering drugs to the eye. As such, the skilled artisan would have been motivated to have substituted the silica microsphere of Nan to have been included in the hydrogel of Kang-Mieler for 
As to claim 1, the claim requires a protein or peptide therapeutic agent. Kang-Mieler teaches ovalbumin as a model protein in paragraph 0043, which is understood to read on the required protein. Kang-Mieler also teaches ranibizumab in at least paragraph 0015; this is understood to be an antibody as is understood to read on the required protein or peptide.
As to claim 2, both the compositions of Kang-Mieler and Nan are intended for administration to the eye.
As to claims 7-9, Kang-Mieler teaches almost linear release for about 180 days (6 months), as of figures 3 and 6 of Kang-Mieler.
As to claim 10, Nan appears to teach release in less than 10 day as of page 3510, figure 7.
As to claim 11, Nan teaches a pore size of 15-20 nm, as of Nan, page 3506, right column, top paragraph. This overlaps with the recited pore size range of 6-15 nm. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 12, Nan teaches a particle size range of between about 15-75 microns, as of Nan, page 3509, left column, Figure 4, reproduced above. Also see Nan, page 3505, abstract, for diameters in the 40-60 micron range. This appears to overlap with the claimed subject matter. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a porous silica particle are taught by the prior art, and it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of particle size by routine experimentation.
As to claim 16, Kang-Mieler also teaches ranibizumab in at least paragraph 0015.
As to claim 17, as best understood by the examiner, in the composition of Nan, the therapeutic agent would have been adsorbed to the silica nanoparticles. This determination is made in view of the fact that in Nan, the therapeutic agent does not appear to be covalently bound to the silica nanoparticles.
As to claim 18, Kang-Mieler teaches implantation in the eye, as of Kang-Mieler, paragraph 0041.
As to claim 19, Kang-Mieler teaches an intravitreal injection as of claim 18 of Kang-Mieler.
As to claim 20, Kang-Mieler teaches applying the composition using a small gauge needle or microcatheter, as of Kang-Mieler, claim 19. Kang-Mieler teaches an implant in paragraph 0041. As such, the skilled artisan would have been motivated to have combined the composition of Kang-Mieler in view of Nan with an implant and a needle.

Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 1 April 2021 (hereafter referred to as applicant’s response). These arguments have been addressed below.
In applicant’s response, paragraph bridging pages 7-8, applicant argues that the claims have been amended to require that the therapeutic agent be selected from the group consisting of a protein or a peptide. Applicant then discusses potential problems incurred when delivering a protein or a peptide.
This is not persuasive. Sawhney teaches the delivery of a protein, with insulin listed as a protein that could be delivered, as of Sawhney, paragraph 0149. While the examples of Sawhney may be drawn to small molecule drugs, that Sawhney teaches a protein to be delivered in the broad disclosure of the reference is sufficient to establish a prima facie case of obviousness. Patents are relevant as prior art for all they contain, not only for the preferred embodiments. See MPEP 2123.
Applicant then notes that Sawhney is drawn to a punctum plug, as of applicant’s response, page 7, second paragraph. To the extent that applicant is arguing that the rejection should be withdrawn for this reason, this is not persuasive. Sawhney teaches the following, as of the abstract, with the relevant text reproduced below.

An embodiment is a medical prosthesis for blocking or reducing tear flow through a punctum or canaliculus of a human eye and delivering a drug to the eye that comprises a dehydrated covalently crosslinked synthetic hydrophilic polymer hydrogel with dimensions to pass through a puncta lacrimali, with the dehydrated hydrogel absorbing physiological water to swell to at least 1 mm in cross-sectional width and conformably fit a canaliculus, with the hydrogel comprising a therapeutic agent dispersed through the hydrogel for release to an eye, with the hydrogel having a 

As such, while Sawhney is drawn to a punctum plug, it is also drawn to drug delivery. There is nothing in the instant claims excluding a composition drawn to both a punctum plug and drug delivery.
In applicant’s response, page 7, third paragraph, applicant argues that Sawhey and Liao are drawn to different systems, and the skilled artisan would not have been motivated to have combined their teachings. This is not persuasive. Both Sawhney and Liao are drawn to hydrogels for delivery of drugs to the eye, and as such, for this reason, the skilled artisan would have been motivated to have combined the teachings of these references.
Applicant additionally emphasizes Liao’s teachings of particular enzymes in the anterior chamber of the eye used to digest the hydrogel, as of applicant’s arguments, page 7, second paragraph. Such enzyme in Liao appears to be a matrix metalloproteinase, as of Liao, page 7008, right column, bottom paragraph. To the extent that applicant is arguing that this teaching in Liao renders Liao so different from Sawhney that the teachings of these references should not be combined, this is not persuasive. This argument is made in view of Sawhney, paragraphs 0134 and 0135, reproduced below.

    PNG
    media_image8.png
    166
    407
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    203
    404
    media_image9.png
    Greyscale


With regard to the combination of Sawhney in view of Liao and Lu, applicant argues that Lu does not teach mesoporous silica particles, as of applicant’s response, page 8, top of page. The examiner does not necessarily disagree with this, and takes the position that it is for this reason that the claims were not rejected over Lu by itself. Applicant then draws a distinction between silica hydrogels and silica particles, as of applicant’s response, page 8, top paragraph. In response, it is unclear to the examiner whether there is a hard and fast distinction between silica hydrogels and silica particles. In support of this, the examiner cites Lu, page 222, right column, bottom paragraph, reproduced below.

    PNG
    media_image10.png
    198
    596
    media_image10.png
    Greyscale

As such, it appears that silica can be part of the hydrogel and in the form of a particle concurrently.
With regard to the rejection over Sawhney in view of Liao and optionally Lu and further in view of Jarrett or Erickson, applicant argues that Jarrett and Erickson fail to 
With regard to the rejection over Sawhney in view of Liao and optionally Lu, and further in view of Nan, applicant makes an argument regarding the allegedly high initial burst release in Nan as compared with the instant invention, as of applicant’s response, page 10. This is not persuasive at least because the rejected claims do not recite a specific burst release. While a burst release percentage is recited in claim 5, this is not one of the claims rejected by Nan. Additionally, looking to the inset in figure 7, the examiner takes the position that the burst release in the first 24 hour period appears to be closer to 40% rather than 50% in the line marked “PLGA-pSiO2_21/40-DRN.”
In regard to the rejection over Kang-Mieler in view of Nan, applicant argues that the combination of Kang-Mieler in view of Nan would not have resulted in combining mesoporous silica particles in a PEG hydrogel. In contrast, applicant argues that the combination of Kang-Mieler in view of Nan would have resulted in combining mesoporous silica particles with a PLGA based microsphere. This is not persuasive. Kang-Mieler teaches hydrogels comprising both PEG and PLGA. See e.g. paragraph 0030 of Kang-Mieler. It is the examiner’s position that a hydrogel comprising a block copolymer of PEG and PLGA would have read on the claimed PEG hydrogel. This is 


Additional Cited Prior Art
The instant claims have been amended to require that the drug delivery vehicle comprise a therapeutic agent that is a protein or peptide. While the examiner takes the position that the above-cited references are sufficient to reject all of the pending claims, the examiner has cited additional references drawn to protein and peptide delivery that may be relevant to the examination of the instant application. These references are listed below.
Hu et al. (Journal of Materials Science, Vol. 52, 2017, pages 3095-3109). Hu et al. (hereafter referred to as Hu) is drawn to a hydrogel comprising polysaccharides and mesoporous silica nanoparticles, as of Hu, page 3095, title and abstract, and page 3097, figure 1, reproduced below.

    PNG
    media_image11.png
    732
    976
    media_image11.png
    Greyscale

Hu appears to teach a protein drug, as of Hu, page 3095, abstract, in which bovine serum albumin is used as a model drug. Hu differs from the claimed invention because the polysaccharide hydrogel of Hu differs from the required polyethylene glycol hydrogel; however, the examiner takes no position as to whether it would have been obvious for the skilled artisan to have substituted polyethylene glycol in place of the polysaccharide of Hu.
The examiner also cites Zustiak et al. (Biotechnology and Bioengineering, Vol. 108, No. 1, January 1, 2011, pages 197-206). Zustiak et al. (hereafter referred to as Zustiak) is drawn to polyethylene glycol hydrogels for protein release, as of Zustiak, page 197, title and abstract and page 199, figure 1, reproduced below.

    PNG
    media_image12.png
    687
    688
    media_image12.png
    Greyscale

Zustiak differs from the claimed invention because Zustiak does not teach mesoporous silica particles. The examiner does not take a position as to whether the skilled artisan would have modified the hydrogel of Zustiak to have further included mesoporous silica particles.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612